Citation Nr: 1542276	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-36 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to October 25, 2010, and a rating in excess of 60 percent thereafter for coronary artery disease (CAD), status-post myocardial infarction (MI).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease, status-post myocardial infarction (associated with herbicide exposure) and assigned a 30 percent disability rating, effective November 23, 2009.  

Subsequently, in a January 2013 Rating Decision, the RO assigned a 60 percent rating for the Veteran's service-connected heart disease, effective October 25, 2010.  However, the claim remains in controversy because the Veteran is not in receipt of the maximum schedular benefits allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

While this appeal was pending, a January 2013 rating decision granted a total rating based on individual unemployability (TDIU) effective February 2, 2011.  The Veteran did not disagree with the effective date; therefore, this grant of benefits satisfied any inferred TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his VA Form 9 received in December 2012, the Veteran requested a VA Travel Board hearing, which was scheduled in August 2015.  However, the Veteran did not appear at said hearing (or request rescheduling).  Hence, the Veteran's hearing request is considered to be withdrawn.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  





FINDINGS OF FACT

1.  For the initial rating period from November 23, 2009, to October 24, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, was manifested by a metabolic equivalent of task (METs) level of greater than 5 but less than 7 (6.1) with light-headedness (dizziness).

2.  Since October 25, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, has been manifested by an ejection fraction of 30 to 50 percent (43 percent).  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for coronary artery disease, status-post myocardial infarction, were not met or more nearly approximated for the initial rating period from November 23, 2009, to October 24, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for a disability rating higher than 60 percent for coronary artery disease, status-post myocardial infarction, are not met or more nearly approximated since October 25, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied by a December 2009 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and records from the Social Security Administration.  The Veteran was provided VA examinations, most recently in 2012.  There is no allegation from him, nor suggestion in the medical records, that his condition has worsened since 2012 such that another VA examination would be needed at this time.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim decided herein and no further assistance to develop evidence is required.  

Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Veteran filed his initial VA disability claim in November 2009 and has been assigned staged ratings throughout the period on appeal, as discussed herein.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Analysis

VA treatment records dated from January 2004 to November 2007 show assessments of palpitations, atrial fibrillation, and paroxysmal atrial fibrillation (PAF).  

Private treatment records from the East Texas Medical Center, Tyler, Texas, show that the Veteran was admitted in January 2008 with chest pain, non-Q wave myocardial infarction.  X-ray examination revealed mild linear atelectasis in the left posterior gutter.  The assessment upon admission was non-ST (sinus tachycardia) elevation myocardial infarction and sick sinus syndrome.  He underwent cardiac catheterization, involving successful percutaneous transluminal angioplasty and stent of the left circumflex and right coronary artery.  The impression was subtotal occlusion of the left circumflex artery, two significant lesions in the diagonal and right coronary artery, and normal left ventricular systolic function.  The Veteran's left ventricular ejection fraction (LVEF) was 65 percent.

VA treatment records dated from November 2007 to November 2009 show that cardiac examination was within normal limits in January 2008, with Plavix (clopidogrel) being prescribed at that time.  Cardiology evaluation in April 2008 assessed atrial fibrillation, symptoms suppressed on beta blocker therapy.  April 2009 cardiology evaluation assessed coronary artery disease, status-post percutaneous coronary intervention (PCI), condition stable, no further chest pain, and PAF, non-sustained palpitations noted by the Veteran.  Computed tomography (CT) of the chest in November 2009 indicated atherosclerotic disease.

The Veteran attended a VA heart examination in January 2010.  He provided a history of palpitations that started in the 1970s upon his return from Vietnam, and stated that he was evaluated in 2002 for palpitations and was found to have atrial fibrillation and had symptoms of shortness of breath at that time.  The Veteran reported symptoms of light-headedness and palpitations triggered by certain foods, lasting for a few minutes and then resolving.  The Veteran denied present symptoms of chest pain and shortness of breath.  The stress test examination results showed a METs level of 6.1.  The examining physician continued the diagnosis of coronary artery disease and noted that it was currently stable.  He also diagnosed PAF which was non-sustained, with occasional off and on palpitations.  

VA treatment records dated from February 2010 to June 2011 include a January 2011 cardiology consultation which referenced trans-thoracic electrocardiograms (TTEs) conducted in March 2008 and November 2010.  LVEF was estimated as 55 percent in 2008 and 43 percent in 2010.  Impressions included coronary artery disease, status-post myocardial infarction and PCI in 2008 without any current symptoms, stable coronary calcium score (CCS).  A January 2011 addendum stated that during an exercise stress test completed in March 2010, the Veteran had no chest pain and achieved 11 METs.  A January 2011 pre-operative history cited a score of 10.8 METs during March 2010 exercise tolerance testing (ETT).  

A June 2011 VA primary care physician note showed that while the Veteran denied chest pain, he has dyspnea upon exertion and when climbing uphill.  

A disability determination from the Social Security Administration (SSA) issued in June 2011 indicates that the Veteran was disabled beginning in February 2011.  The primary diagnosis was mild chronic obstructive pulmonary disease (COPD) and the secondary diagnosis was coronary artery disease.  

Additional VA treatment records dated from January 2010 to December 2011 show that in November 2011, the Veteran elected to undergo left heart catheterization, coronary angiography, and intravascular ultrasound.  The procedure was termed successful, and the final diagnosis was 3-vessel coronary artery disease.  

The Veteran attended a VA heart examination in June 2012.  The Veteran was assessed with coronary artery disease, and stated that he could feel palpitations.  Listed medications were Plavix, ASA (aspirin), carvedilol, nitroglycerin, lisinopril, and rosuvastatin.  Upon examination, his heart rate/rhythm was regular at 64.  An EKG dated in April 2012 was normal.  LVEF was 47 percent following May 2012 echocardiogram (EKG).  

VA treatment records dated from April 2012 to August 2012 show that the Veteran underwent an elective  PCI in April 2012.  Final results indicated successful stenting of the right and first obtuse marginal arteries and successful cutting-balloon angioplasty of the left anterior descending artery.  A May 2012 TTE revealed normal chamber sizes.  The Veteran's LVEF was 43 percent.  Following VA cardiology outpatient evaluation in August 2012, the Veteran was found to be stable and free of chest pain. 

Because no METs score was provided by the June 2012 VA heart examination, an addendum was requested and was provided in November 2012.  The Veteran complained of dyspnea, and the examiner indicated a METs level of between 5 and 7.  

Throughout the appeal period, the Veteran's service-connected heart disability has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The rating criteria under this code section provide that a rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is warranted with more than 1 episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A. Period Prior to October 25, 2010

As indicated, from November 23, 2009, to October 24, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, has been rated as 30 percent disabling pursuant to Diagnostic Code 7005.

The next higher rating of 60 percent is warranted with more than 1 episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

After review of all pertinent evidence, the Board finds that for the initial rating period from November 23, 2009, to October 24, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, was manifested by dizziness (described by the Veteran as light-headedness) in addition to workloads of between 6.1 and 11 METs and LVEFs ranging from 55 to 65 percent.  Hence, the Veteran did not meet any of the criteria necessary for the next higher rating of 60 percent during this period.  Moreover, he did not exhibit any of the criteria required for a 100 percent rating (chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent).

Thus, for the initial rating period from November 23, 2009, to October 24, 2010, the Veteran's service-connected heart disability most nearly approximated the criteria for a 30 percent rating under Diagnostic Code 7005 (workload of greater than 5 METs but not greater than 7 METs with dizziness).

B. Period Since October 25, 2010

Since October 25, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, has been rated as 60 percent disabling pursuant to Diagnostic Code 7005.

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

Upon review of the pertinent evidence, the Board finds that since October 25, 2010, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, has been manifested by dyspnea in addition to LVEFs ranging from 43 percent to 47 percent and a workload of 5 to 7 METs.  

The evidence fails to show any of the criteria required for a 100 percent rating (chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent).

Hence, since October 25, 2010, the Veteran's service-connected heart disability most nearly approximated the criteria for a 60 percent rating under Diagnostic Code 7005 (left ventricular dysfunction with an ejection fraction of 30 to 50 percent).


Extra-schedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's claim for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust the Ratings Schedule in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, with respect to the first prong of Thun, there is nothing of record suggesting that the Veteran has experienced symptoms which are not contemplated under the rating criteria for his service-connected heart disorder.  The Veteran's symptoms of a workload of greater than 5 METs but not greater than 7 METs with dizziness prior to October 25, 2010, and left ventricular dysfunction with an ejection fraction of 30 to 50 percent since October 25, 2010, are expressly contemplated in the rating criteria for Diagnostic Code 7005.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.  Because the associated symptomatology and degree of disability shown are entirely contemplated by the Rating Schedule, referral for extra-schedular consideration is not warranted.  

Comparing the Veteran's disability level and symptomatology of his service-connected heart disability to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is therefore adequate.  Absent any exceptional factors associated with the Veteran's service-connected heart disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to October 25, 2010, a rating in excess of 30 percent for coronary artery disease, status-post myocardial infarction, is denied.

On or after October 25, 2010, a rating in excess of 60 percent for coronary artery disease, status-post myocardial infarction, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


